Citation Nr: 1426695	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran experienced in-service noise exposure.

2.  The Veteran has a current diagnosis of tinnitus.
 
3.  The Veteran has experienced tinnitus consistently since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts that he was exposed to noise during service, and that he experienced ringing in his ears at that time.  During his September 2012 hearing before the Board, he explained that he experienced acoustic trauma during service from explosions, weapons fire, artillery fire, Humvee engines, and generators which ran constantly outside of his tent.  He stated that he first noticed ringing during service after his first deployment, and that it occurred periodically during service since then.  He stated that it has continued since his active duty service.  

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service.  A March 2003 audiogram reflects a finding that the Veteran was routinely noise exposed.  In May 2005 and June 2005 post-deployment health assessments, the Veteran denied a history of ringing in the ears.  

The evidence of record supports the Veteran's reports of in-service noise exposure, as his service treatment records state that he was routinely noise exposed.  Accordingly, there is evidence of in-service noise exposure.

Additionally, with consideration of the benefit of the doubt, the Board concludes that the probative evidence of record reflects that the Veteran's tinnitus is related to his active duty service.  

Although the Veteran reported in his May and June 2005 post-deployment physicals that he did not experience ringing in his ears, his September 2011 notice of disagreement explained that he denied ringing in his ears at that time because the ringing was not constant.  He reported that the ringing did not become constant until one year after service discharge.  Moreover, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that the ringing began after his first deployment and that it has continued since that time.  He explained that it was not constant during service, and that it became constant approximately one year after service discharge.  He reported some occupational noise exposure after service discharge, but noted that this exposure did not begin until after his tinnitus became constant.  Importantly, in reporting the onset and duration of his symptoms, the Veteran does not appear to have stretched the facts or embellished his accounts.  As such, the Board finds the Veteran to be a credible historian and his statements are given significant probative weight.

The Board acknowledges the August 2011 VA examiner's opinion that the Veteran's tinnitus was not caused by his active duty service.  However, the Board does not afford significant probative weight to the opinion because it does not adequately account for the Veteran's lay statements reporting tinnitus during service and continuously (although not constantly) since service discharge.

In certain instances, a Veteran's lay statements may be sufficient evidence in a claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Tinnitus is a disability capable of law observation.  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has also competently and credibly described his tinnitus symptoms as being continuous since service, and explained that they did not become constant until one year after separation.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be of greater probative in this case, and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


